Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 25, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158240
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  SUSAN BISIO,                                                                                         Elizabeth T. Clement
            Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 158240
                                                                    COA: 335422
                                                                    Oakland CC: 2015-150462-CZ
  THE CITY OF THE VILLAGE OF
  CLARKSTON,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 3, 2018
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether the Court of Appeals erred in holding that the documents sought by
  the plaintiff were not within the definition of “public record” in § 2(i) of the Freedom of
  Information Act (FOIA), MCL 15.231 et seq.; and (2) whether the defendant city’s
  charter-appointed attorney was an agent of the city such that his correspondence with
  third parties, which were never shared with the city or in the city’s possession, were
  public records subject to the FOIA, see Breighner v Michigan High Sch Athletic Ass’n,
  471 Mich. 217, 233 ns 6 & 7 (2004); Hoffman v Bay City School Dist, 137 Mich. App. 333
  (1984). The time allowed for oral argument shall be 20 minutes for each side. MCR
  7.314(B)(1).

        The Michigan Press Association, Detroit Free Press, Michigan Municipal League,
  and Michigan Townships Association are invited to file briefs amicus curiae. Other
  persons or groups interested in the determination of the issues presented in this case may
  move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 25, 2019
           s0918
                                                                               Clerk